UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 04-1064



TANJA J. CHRISTIAN,

                                              Plaintiff - Appellant,

          versus


SO & KIM, INCORPORATED, d/b/a Chesapeake Bay
Seafood House,

                                              Defendant - Appellee,
          and


HUI YOUNG SO, in his individual capacity;
MELODY COE, in her individual capacity,

                                                         Defendants.


Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  David G. Lowe, Magistrate
Judge. (CA-03-505-3)


Submitted:   July 29, 2004                 Decided:   August 3, 2004


Before LUTTIG, MICHAEL, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Owaiian M. Jones, Corey L. Poindexter, LAW OFFICES OF OWAIIAN M.
JONES, Fredericksburg, Virginia, for Appellant.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                             - 2 -
PER CURIAM:

            Tanja J. Christian appeals the magistrate judge’s order*

dismissing her employment discrimination complaint, filed on June

26, 2004, as untimely.      We have reviewed the record and find no

reversible error.    Accordingly, we affirm on the reasoning of the

magistrate judge. See Christian v. So & Kim, Inc., No. CA-03-505-3

(E.D. Va. Nov. 20, 2003).     We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the   court   and     argument   would   not   aid   the

decisional process.



                                                                    AFFIRMED




     *
      The parties consented to the jurisdiction of the magistrate
judge pursuant to 28 U.S.C. § 636(c) (2000).

                                   - 3 -